COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Atlee and Senior Judge Clements
UNPUBLISHED


              Argued by videoconference


              ALBA S. GARCIA
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1248-21-4                                JUDGE JEAN HARRISON CLEMENTS
                                                                                  MAY 24, 2022
              FAIRFAX COUNTY PUBLIC SCHOOLS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Benjamin J. Trichilo (McCandlish Lillard, on briefs), for appellant.

                               Danielle A. Takacs (Lynn McHale Fitzpatrick; Franklin & Prokopik,
                               P.C., on brief), for appellee.


                     Alba Garcia (claimant) appeals a decision of the Workers’ Compensation Commission

              denying her claim for permanent total disability benefits. Claimant argues that the

              Commission’s decision was unsupported by the record, applied an erroneous and unprecedented

              legal standard, failed to follow precedent, and “created a new statute of limitations.” She further

              argues that the Commission unreasonably disregarded the credible testimony of her daughters

              and attending orthopedist in favor of the opinions of physicians who never examined her injured

              leg. For the following reasons, we affirm the Commission’s denial of permanent benefits.

                                                        BACKGROUND

                     “On appeal from a decision of the Workers’ Compensation Commission, the evidence

              and all reasonable inferences that may be drawn from that evidence are viewed in the light most




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
favorable to the party prevailing below.” Anderson v. Anderson, 65 Va. App. 354, 361 (2015)

(quoting Artis v. Ottenberg’s Bakers, Inc., 45 Va. App. 72, 83 (2005) (en banc)).

       Claimant suffered a compensable injury to her right knee on November 16, 2012. On

August 22, 2013, the Commission awarded claimant medical benefits and continuing temporary

total disability benefits beginning November 17, 2012.

       On April 2, 2020, claimant filed a claim seeking permanent and total disability benefits

on the ground that she had suffered permanent loss to her left knee as a “compensable

consequence of her work-related right leg injury.” At a hearing on the claim for permanent and

total disability benefits, the evidence demonstrated that claimant first reported left knee pain on

July 10, 2015, to her orthopedist, Dr. Salter. Dr. Salter noted that claimant’s left knee had full

range of motion with no effusion but had diffuse tenderness. At that time, Dr. Salter

recommended that claimant see her primary care provider for her left knee pain and concluded

that the symptoms were not causally related to the November 16, 2012 injury.

       Claimant’s medical records did not mention left knee pain again until March 27, 2020,

when she told Dr. Salter that pain had developed in the left leg “throughout the years” because

she had been fully weightbearing on her left leg since November 2012. Claimant was wearing a

pain patch on her left knee at the time of the examination. Dr. Salter found that claimant’s left

knee suffered from “overuse exacerbation” that was directly related to the November 16, 2012

right knee injury. Dr. Salter concluded that claimant had a 100% impairment rating in her right

knee and a 7% impairment rating in her left knee, had reached maximum medical improvement

in both knees, and was “not fit for any type of work.” Dr. Salter also noted left knee pain during

claimant’s appointments on August 6, 2020, January 8, 2021, and February 8, 2021.

       On September 9, 2020, and November 6, 2020, claimant reported left knee pain and that

her left knee was “giving out” to Dr. Clop, her pain management provider. Dr. Clop noted that
                                                -2-
claimant reported worsening bilateral knee pain and indicated that symptoms began “years ago.”

Dr. Clop did not perform a permanent partial disability rating on claimant and did not treat her

left leg. Dr. Clop testified that claimant could dress, bathe, prepare simple meals, and work at a

desk job despite her physical restrictions and limited mobility.

       Dr. Clop did not believe that claimant’s left leg pain was related to weightbearing from

the right leg injury because claimant stated—and her daughters confirmed—that she does not

perform any activities or “go anywhere or walk at all.” Dr. Clop noted that claimant’s

weightbearing on her left leg would increase the risk of pain and progressive age-related

changes, but such pain should be minimal because of her use of crutches and lack of activity.

Dr. Clop denied that claimant was at maximum medical improvement because she was still

awaiting some ketamine treatments that could improve her pain.1

       In October 2020, Dr. Jeffrey Berg conducted an independent medical examination on

both of claimant’s knees. Dr. Berg determined that claimant’s left knee symptoms were not

causally related to the November 16, 2012 injury because there was no mention of left knee

treatment until 2020. Dr. Berg noted that no radiographic findings in her left knee explained the

severity of her complaints. Dr. Berg opined that claimant could perform sedentary work,

although there may be some restrictions. Although no further orthopedic treatments could be

provided to claimant, she was not yet at maximum medical improvement if the ketamine

infusions provided any status improvement. Dr. Berg noted, however, that if no further pain



       1
         Dr. Clop referred claimant for a neuropsychological evaluation to determine if any
major psychopathology interfered with her ability to benefit from pain management therapies.
Claimant ultimately demonstrated borderline impaired intellectual and memory abilities and fell
within the range for dementia. The evaluator found no evidence of major psychopathology,
including major depression, chemical dependence, or panic/anxiety disorder. The evaluator also
found that claimant passed the malingering tests and found that she put forth a reasonably good
effort during testing.
                                               -3-
management treatments were available, claimant would be at maximum medical improvement.

Dr. Berg opined that if claimant were at maximum medical improvement, her right knee would

be at 59% permanent impairment; he did not assess the left knee because he concluded that any

injury to it was not causally related to the November 16, 2012 accident and there had been no

evaluation or treatment of the left knee. Dr. Berg also disagreed with Dr. Salter’s impairment

ratings.

           Claimant’s daughters, Roxanna and Whitney, lived with claimant their entire lives.

Roxanna took claimant to her appointments and cared for claimant and the household. Both

daughters testified that since claimant’s accident, claimant had been in constant pain, was unable

to straighten her leg, and “mostly [laid] down with her leg elevated.” Claimant used crutches to

walk, and Roxanna helped claimant “get ready” each morning. Both daughters stated that

claimant had experienced problems with her left leg for about four or five years because it was

very weak, and claimant has almost fallen. Claimant also used Lidocaine pain patches on both

legs, including during visits with Dr. Salter and Dr. Clop. Roxanna testified that her mother

frequently complained of left leg pain, but Dr. Salter and Dr. Clop ignored her complaints and

focused on the right knee.

           Claimant testified that since the accident, she had been unable to use or move her right

knee. Her right knee pain was relieved by sitting or lying down. Some pain treatments,

including Tramadol and pain patches, afforded some relief but they did not eliminate her

constant pain. Claimant stated that her daughters helped her get out of bed and go to the

bathroom. Claimant was unable to walk without crutches, and her left knee “fail[ed] a lot” and

caused her pain because she had to support herself on her left knee. Claimant’s left leg pain

began approximately four or five years earlier as her knee deteriorated with increased use.



                                                  -4-
       At the conclusion of the hearing, the deputy commissioner found that claimant’s left knee

injury was a compensable consequence of the November 16, 2012 injury and that claimant had

reached maximum medical improvement in both legs. The deputy commissioner also found that

claimant was entitled to permanent and total disability benefits because both legs carried a

quantifiable disability rating and she was unable to use both legs in gainful employment.

       On review, the Commission reversed and vacated the deputy commissioner’s opinion and

award. The Commission found that the evidence failed to establish that claimant’s left knee

injury was a compensable consequence of her November 16, 2012 accident. The Commission

considered claimant’s and her daughters’ testimony and found that it was insufficient to

overcome the lack of persuasive medical evidence. The Commission was unpersuaded by

Dr. Salter’s opinion, finding that when claimant complained of left knee pain two years after the

accident, Dr. Salter determined that it was “not causally related to the 11/16/12 injury.” The

Commission emphasized that appellant did not report any additional left knee pain until March

2020. Accordingly, the Commission relied on Dr. Clop’s and Dr. Berg’s opinions that

claimant’s left knee pain was not causally related to the primary accident to conclude that

claimant had failed to meet her burden of proving that she suffered a compensable consequence.

This appeal follows.

                                   STANDARD OF REVIEW

       Decisions of the Commission “shall be conclusive and binding as to all questions of

fact.” Code § 65.2-706(A). “Consequently, on appeal, ‘we do not retry the facts before the

Commission nor do we review the weight, preponderance of the evidence, or the credibility of

witnesses.’” Jeffreys v. Uninsured Employer’s Fund, 297 Va. 82, 87 (2019) (quoting Caskey v.

Dan River Mills, Inc., 225 Va. 405, 411 (1983)). Instead, “we are bound by the [C]ommission’s

findings of fact as long as ‘there was credible evidence presented such that a reasonable mind
                                               -5-
could conclude that the fact in issue was proved,’ even if there is evidence in the record that

would support a contrary finding.” Artis, 45 Va. App. at 83-84 (quoting Westmoreland Coal Co.

v. Campbell, 7 Va. App. 217, 222 (1988)). “‘The scope of a judicial review of the fact finding

function of a workers’ compensation commission . . . is “severely limited, partly in deference to

the agency’s expertise in a specialized field.”’” Roske v. Culbertson Co., 62 Va. App. 512, 517

(2013) (quoting Southside Va. Training Ctr. v. Ellis, 33 Va. App. 824, 828 (2000)). Conversely,

“the [C]ommission’s legal determinations are not binding on appeal and will be reviewed de

novo.” Id. (quoting Wainwright v. Newport News Shipbuilding & Dry Dock Co., 50 Va. App.

421, 430 (2007)).

                                            ANALYSIS

       A. The Commission did not apply an “erroneous and unprecedented legal standard” or
          “create a new statute of limitations.”

       Claimant argues that the Commission erred by failing to apply Code § 65.2-708(A)’s

limitations period when it denied benefits for a causally related compensable consequence. She

argues that “[t]he sole basis for denial of the claim, and rejection of Dr. Salter’s findings was that

the March 27, 2020 report was not rendered ‘soon enough,’ . . . even though the claim was filed

within the statute of limitations.” (Emphasis added). Thus, she maintains that the Commission

applied an unprecedented “soon enough” legal standard and created a new statute of limitations.

We disagree.

       “The doctrine of compensable consequences allows a claimant to recover for injuries that

result from an industrial accident even if those injuries do not manifest during the initial

industrial accident, but rather, develop at some point in the future.” Anderson, 65 Va. App. at

363 (citing Berglund Chevrolet, Inc. v. Landrum, 43 Va. App. 742, 751 (2004)). “When the

primary injury is shown to have arisen out of and in the course of employment, every natural

                                                -6-
consequence that flows from the injury likewise arises out of the employment, unless it is the

result of an independent intervening cause attributable to claimant’s own intentional conduct.”

Farmington Country Club, Inc. v. Marshall, 47 Va. App. 15, 22 (2005) (quoting Imperial Trash

Serv. v. Dotson, 18 Va. App. 600, 606-07 (1994)). “The issue in cases involving the range of

compensable consequences flowing from the primary injury is essentially one of whether the

medical evidence proves a causal connection between the primary injury and the subsequent

occurrence.” Williams Industries, Inc. v. Wagoner, 24 Va. App. 181, 188 (1997). Importantly,

the claimant has the “burden of proving causation.” Farmington, 47 Va. App. at 27 (citing

Marcus v. Arlington Cnty. Bd. of Supvrs., 15 Va. App. 544, 551 (1993)).

       The record does not support claimant’s argument that the Commission denied her claim

for benefits because she failed to report her symptoms “soon enough” or because it found the

claim untimely. To the contrary, the Commission held that claimant had failed to satisfy her

burden of showing that her “left knee/left leg injury [w]as a compensable consequence of her

work accident.” The Commission reached that conclusion after considering the thirty-three

months that elapsed between the primary accident and claimant’s “isolated complaint of [left]

knee pain in 2015” and the intervening years until claimant reported her left knee pain to

Dr. Salter in March 2020. Indeed, the Commission’s opinion does not even mention Code

§ 65.2-708(A)’s limitations period and did not hold that claimant had not reported her symptoms

“soon enough.” Accordingly, the Commission neither applied “an erroneous and unprecedented

legal standard” nor created “a new statute of limitations.”

       B. The record supports the Commission’s finding that claimant failed to prove causation.

       Claimant argues that the Commission erred by finding that she failed to prove that her

left knee injury was a compensable consequence of her November 16, 2012 injury. She contends

that the Commission erroneously disregarded Dr. Salter’s clear, unequivocal, and corroborated
                                               -7-
findings in favor of the opinions of Drs. Clop and Berg, who never examined claimant’s left leg.

She asserts that Dr. Clop’s and Dr. Berg’s findings are unreliable and lack probative value

because their opinions were based upon an incomplete and inaccurate medical history and rested

upon flawed and erroneous facts. In addition, she contends that the Commission unreasonably

disregarded uncontroverted, uncontradicted, and credible causation testimony of claimant and

her two daughters without making any adverse credibility findings.

       The Commission’s “determination regarding causation [in a compensable consequence

claim] is a finding of fact.” Farmington, 47 Va. App. at 26 (citing Marcus, 15 Va. App. at 551).

“[F]actual findings of the [C]ommission will not be disturbed if based on credible evidence.”

Hess v. Virginia State Police, 68 Va. App. 190, 194 (2017) (quoting Anthony v. Fairfax Cnty.

Dep’t of Fam. Servs., 36 Va. App. 98, 103 (2001)). In determining whether credible evidence

exists to support the Commission’s findings of fact, “the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own determination of the credibility of

the witnesses.” Pruden v. Plasser Am. Corp., 45 Va. App. 566, 574-75 (2005) (quoting Wagner

Enter., Inc. v. Brooks, 12 Va. App. 890, 894 (1991)).

       “Causation of a medical condition may be proved by either direct or circumstantial

evidence, including medical evidence or ‘the testimony of a claimant.’” Farmington, 47

Va. App. at 26 (citing Dollar Gen. Store v. Cridlin, 22 Va. App. 171, 176 (1996)). “The opinion

of the treating physician is entitled to great weight, although the [C]ommission is not required to

accept it[.]” Vital Link, Inc. v. Hope, 69 Va. App. 43, 64 (2018) (last alteration in original)

(quoting United Airlines, Inc. v. Hayes, 58 Va. App. 220, 238 (2011)). Indeed, “such an opinion

is not conclusive, especially when the opinion is not accompanied by any reasoning or

explanation.” Thompson v. Brenco, Inc., 38 Va. App. 617, 623 (2002). “If there is any doubt in

the treating physician’s opinion, or if there is contrary expert medical opinion, ‘the
                                                -8-
[C]ommission is free to adopt that which is most consistent with reason and justice.’” United

Airlines, Inc. v. Sabol, 47 Va. App. 495, 501-02 (2006) (quoting Williams v. Fuqua, 199 Va. 709,

714 (1958)). Thus, where medical opinions conflict, “the [C]ommission [is] free to decide which

evidence [is] more credible and should be weighed more heavily.” Thompson, 38 Va. App. at

624.

       The record supports the Commission’s determination that claimant failed to prove that

her left knee injury was a compensable consequence of the right knee injury. The record

established that claimant first reported left knee pain in 2015, thirty-three months after the

primary accident. At that time, Dr. Salter advised her to treat with her primary care provider

because the reported symptoms were “not causally related to the 11/16/12 injury.” Claimant’s

medical records contain no further mention of left knee pain until March 2020. Although

Dr. Salter found that claimant had “overuse exacerbation” and directly related the left knee pain

to the November 16, 2012 right knee injury, Dr. Clop, appellant’s pain management provider,

disagreed. Specifically, Dr. Clop opined that claimant’s left leg pain was not caused by

weightbearing from the right leg injury because claimant stated that she does not perform any

activities, go anywhere, or walk at all, and her daughters confirmed that account. Dr. Clop also

denied that claimant was at maximum medical improvement because she was still awaiting some

ketamine treatments that could improve her pain.

       After conducting an independent medical examination, Dr. Berg also concluded that

claimant’s left knee pain was not causally related to the primary injury, explaining that there

were no radiographic findings in her left knee that explained the severity of her complaints.

Dr. Berg also emphasized that despite claimant’s assertion that the left knee pain had developed

over the years, her medical records contain no mention of left knee treatment until 2020.



                                                -9-
       Additionally, although claimant argues that, as the treating physician, Dr. Salter’s opinion

should have been afforded greater weight and that Drs. Clop and Berg are unreliable and their

opinions lacked probative value, “[t]he Commission [is] free to decide which evidence [is] more

credible and should be weighed more heavily.” Thompson, 38 Va. App. at 624. The

Commission found that the medical evidence supported Dr. Clop’s and Dr. Berg’s assessments,

not Dr. Salter’s. Because Dr. Clop’s and Dr. Berg’s expert opinions are different than

Dr. Salter’s, “the [C]ommission [was] free to adopt that which is most consistent with reason and

justice.” Sabol, 47 Va. App. at 501-02 (quoting Williams, 199 Va. at 714).

       It is also clear from the record that the Commission considered claimant’s testimony and

that of her daughters. The Commission noted their testimony that claimant’s left knee pain had

progressed during the preceding four to five years, that claimant routinely used pain patches on

her left knee, and all attributed her left knee condition to undue weightbearing on her left leg as a

consequence of the right knee injury. The Commission did “not find the testimony sufficient to

overcome the lack of persuasive medical evidence to support a conclusion that the claimant

suffered a compensable consequence to her left knee/leg in this particular case.”

Notwithstanding claimant’s argument that the Commission arbitrarily disregarded the testimony

that tended to support her claim, the Commission expressly noted that the testimony did not

persuasively explain why Dr. Salter would have ignored claimant’s left knee pain complaints for

nearly five years. We do not “review the weight, preponderance of the evidence, or the

credibility of witnesses.” Jeffreys, 297 Va. at 87 (quoting Caskey, 225 Va. at 411). The

Commission acted within its role as fact finder when it weighed claimant’s and her daughters’

testimony against the medical evidence. In sum, credible evidence supports the Commission’s

conclusion that claimant did not prove her left knee injury was a compensable consequence, and

we do not accept her invitation to reweigh the evidence to reach the opposite conclusion.
                                               - 10 -
                               CONCLUSION

For the foregoing reasons, we affirm the judgment of the Commission.

                                                                       Affirmed.




                                     - 11 -